GILBERT, Circuit Judge
(after stating the facts as above). The single question presented by the demurrer is whether a cause of suit has arisen in favor of the appellant. The contract provides that the appellee shall pay on November 1, 1909, the first deferred payment and .interest on all deferred payments from April 1, 1909, but it proceeds *275in the next paragraph to provide that the interest may he charged if water is available from the irrigation system for use during the irrigation season of 1909, and that, if not available for said season, the interest shall commence when such water is available, and that no payment, other than the initial payment, and no interest shall be required to be paid under the contract until the water is available, and that such water must be available at the beginning of the irrigation season in order to make such payments become due, and that all payments and interest provided in the contract shall be advanced in time “according to the delay in the delivery of the water as aforesaid.” The appellant contends that the paragraph is ambiguous, the ambiguity arising from the phrase, “and, if not available for said season, interest shall commence when such water is available.” But that sentence is controlled by the provision which follows: “And such water must be available at the beginning of the irrigation season in order to make such payments become due.” The contract was made upon a printed form presented to the appellee for his signature, and, if there is ambiguity in it, doubtful terms are to be construed favorably to the ap-pellee. But we find no substantial difficulty in the way o f construing the contract as a whole.
it is not disputed that the irrigation season in the locality of the appellee’s lands is the period between April 1st and November 1st. The contract, when all its terms are considered, makes it clear that, if water for irrigation is not available at the beginning of the first irrigation season, no payment either of principal or interest is to be made until the end of the next ensuing season at the beginning of which the water shall be available for use. Counsel for the appellant argue that such a construction is unreasonable and unjust; that the water might be available on the 2d of April, 1909, and the appellee might have all the benefit thereof for the season, and yet, under tile construction so adopted, no compensation could be collected for the use thereof. But dial argument does not meet the case presented by the bill. It is not therein alleged that the water was available for substantially the whole of the irrigation season of 1909. It is alleged that it was available on May 14th. The use of the water from May 14th to the end of the season may or may not have been of considerable value to the appel-lee. Of that we need not inquire. The parties saw fit to contract for the use of the water for the irrigation season as a whole. They made clear their intention that if the use of the water was delayed until after the beginning of the first irrigation season, so that the appellee could not receive substantially wliat he contracted for for that season, all payments of principal and interest should be advanced one year. The construction contended for by the appellant that interest began to run from May 14th, the day when the water was in fact available, would involve the unjust and unreasonable conclusion that if the water had been furnished on the 1st of October, which was practically at the end of the irrigation season, interest would have run from that date.
The contention is made that the delay in furnishing the water for the irrigation season of 1909 cannot affect the right of the appellant *276to sue upon the bonds for the reason that it is the assignee thereof, that by the contract the appellee agreed to make the payments to the assignee and to look to the irrigation company for the performance of its covenants, and that the stipulation that the contract might he assigned is a waiver of the right of set-off or recoupment. But the ap-pellee does not base his defense upon any claim of equities as against the irrigation company. He asserts no equities or set-off, and seeks no recoupment. His defense rests solely upon the nonperformance of the conditions of the contract; and the single question is presented whether the contract has been performed according to its terms so that a right of action has accrued to the appellant. That question is in no way affected by the assignment or by the stipulation that an assignment might be made.
The decree is affirmed.